DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 15-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on January 14, 2020.
Note: claims 1-6, of the elected invention of Group I, continue to recite that the apparatus “can” operate in specific ways. This is broader than non-elected method group II. Because the examiner’s understanding of the intended scope of the claims is that the controller and system are configured to operate in a manner commensurate with the method of Group II, groups I and II are being examined together. If the examiner were not interpreting the claims of Group I in this way, Groups I and II would no longer be examined together, because a restriction between method and apparatus only requires a one-way test for distinctness.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, 8-13, 22, and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 
Regarding claims 1 and 8, it is unclear what is intended to be encompassed by the limitations “wherein the temperature of the mixture received at the second compressor decreased, based at least in part, with the increased flow of refrigerant to the first low side heat exchanger and with the flow of refrigerant from the flash tank to the suction side of the second compressor”. It is unclear what structural elements this is intended to encompass; it is unclear in what way this is intended to change the recited structures and connections between them. Similarly, it is unclear what method steps are intended to be changed or added by this limitation.
Regarding claims 1 and 22, it is unclear whether or not the controller of claim 1 is intended to be communicatively coupled to the sensor and expansion valve.
The claims are to be read in context, including the context of each other. Dependent claims are required to further limit the claims they depend upon.
Claim 1 recites that the controller is configured to be able to determine that the detected temperature exceeds a threshold, and control the opening degree of the expansion valve and the bypass valve in response to the determination of whether or not the detected temperature exceeds a threshold. In order to enable the controller to perform this task, it must be communicatively connected to the sensor and expansion valve. However, if the controller is already communicatively connected to the sensor and expansion valve in claim 1, then claim 22 would fail to further limit claim 1, and be improper. Therefore, it is unclear what is intended to be encompassed by claim 1.
Regarding claims 8 and 23, similar to claims 1 and 22, it is unclear what is intended to be encompassed by claim 8, because in order to determine the detected temperature exceeds a threshold and actuate the expansion valve, as recited in claim 8, the controller must be communicatively coupled 
Regarding claims 1 and 4, it appears that claim 4 may be an inadvertent double recitation of the bypass previously recited in claim 1.
Claim 4 recites that the apparatus is configured such that the second compressor can further compress a flash gas from the flash tank. However, as best understood by the examiner, the bypass and associated valve, recited in claim 1 with “wherein the apparatus is configured such that the bypass valve can control a flow of refrigerant from the flash tank to a suction side of the second compressor”, are the structural elements which cause the apparatus to be configured in the manner recited. Therefore, it appears that claim 4 may be an inadvertent double recitation of limitations previously recited in claim 1, upon which claim 4 depends.
Similarly regarding claims 8 and 11, it appears that “actuating a bypass valve to open to allow for the flow of refrigerant from the flash tank to a suction side of the second compressor” is the same step as “compressing, by the second compressor, a flash gas from the flash tank”.
As best understood by the examiner, in each case of apparent double recitation of the same elements, the second recitation (for example, the recitation in claim 4 of how the apparatus is configured) could be amended to clearly refer back to the previous recitation to make it clear this the same elements are referred to, instead of separate and additional elements. For example, “the apparatus is configured such that the second compressor can further compress a flash gas form the flash tank” in claim 4 could be recited as “the apparatus is configured such that the flow of refrigerant from the flash tank to a suction side of the second compressor is a flow of flash gas from the flash tank”. This would make clear that it is not a separate or additional bypass being recited, while also enabling claim 4 to still further limit claim 1.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 2, 4, 5, 8, 9, 11, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Martin et al (US Patent Application Publication No. 2015/0345835, previously of record) in view of Funakoshi et al (US Patent Application Publication No. 2004/0200233, previously of record).
Regarding claims 1 and 8, Martin et al. discloses an apparatus, comprising:

a first low side heat exchanger (56, see figure 1), wherein the apparatus is configured such that the first low side heat exchanger can use refrigerant from the flash tank to cool a space proximate the first low side heat exchanger;
a second low side heat exchanger (62, see figure 1), wherein the apparatus is configured such that the second low side heat exchanger can use the refrigerant from the flash tank to cool a space proximate the second low side heat exchanger;
a first compressor (26, see figure 1), wherein the apparatus is configured such that the first compressor can compress the refrigerant from the second low side heat exchanger;
a second compressor (28, see figure 1), wherein the apparatus is configured such that the second compressor can compress a mixture of the refrigerant from the first low side heat exchanger and the refrigerant from the first compressor;
an expansion valve (58, see figure 1 and paragraph [0013]), wherein the apparatus is configured such that the expansion valve can control a flow of the refrigerant from the flash tank to the first low side heat exchanger;
a bypass valve (48, see figure 1 and paragraph [0012]), wherein the apparatus is configured such that the bypass valve can control a flow of the refrigerant from the flash tank to a suction side of the second compressor;
a sensor (not illustrated, see paragraph [0020]) and;
a controller (control system, see paragraph [0020]).
It is noted that Martin et al. does not explicitly disclose the sensor to be for detecting the temperature of the mixture received at the second compressor, or for the controller to be configured to:
determine that the detected temperature exceeds a threshold; and

open the expansion valve further such that the flow of refrigerant from the flash tank to the first low side heat exchanger increases; and
actuate the bypass valve to open to allow for the flow of refrigerant from the flash tank to the suction side of the second compressor;
wherein the temperature of the mixture received at the second compressor decreases with the increased flow of refrigerant to the first low side heat exchanger and with the flow of refrigerant from the flash tank to the suction side of the second compressor.
However, Funakoshi explicitly discloses using a refrigerant suction temperature sensor (25, see paragraph [0080] to control the expansion valve of an associated heat exchanger to maintain the suction superheat value, including opening the valve further if the temperature is too high (see paragraph [0081]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was first filed to use a refrigerant suction temperature sensor to control the expansion valve to the first heat exchanger, as is disclosed by Funakoshi et al, in the system of Martin et al, in order to prevent liquid from entering the compressor without wasting energy by overheating the refrigerant.
Furthermore, the word “suction” in “suction temperature sensor” refers to the sensed temperature being on the suction line for the compressor. Therefore, in the system of Martin in view of Funakoshi, the sensor is positioned to sense the temperature of the refrigerant received at the second compressor. Similarly, because Martin explicitly states that the control system “provides all the necessary control capabilities to operate the refrigeration system”, and the controller of Martin is explicitly disclosed to control the flash gas bypass valve 48 (see paragraph [0012]), the controller of Martin in view of Funakoshi is configured to perform the recited opening of the bypass valve as well as operate the expansion valve.

Regarding claims 2 and 9, Martin et al. discloses a desuperheater (heat exchanger 24; any heat exchanger which removes heat such that the temperature of the refrigerant is no longer above the phase change temperature from liquid to vapor is a desuperheater) for removing heat from the refrigerant from the first compressor.

Regarding claims 4 and 11, Martin et al. discloses that the second compressor can further compress a flash gas from the flash tank (see paragraph [0013]).

Regarding claims 5 and 12, the controller of Martin in view of Funakoshi et al. is further configured to determine if the detected temperature falls below the threshold, and, in response, adjust the expansion valve such that the flow of refrigerant from the flash tank to the first heat exchanger decreases (see paragraphs [0080] and [0081] of Funakoshi et al; increasing the amount of refrigerant increases the pressure, which increases the phase change temperature, and reduces the degree of superheat, If the temperature is too high; decreasing the amount of refrigerant by decreasing the opening degree of the valve will lower the pressure and phase change temperature, therefore increasing the degree of superheat; both of these are part of controlling toward the target degree of superheat, as explicitly disclosed by Funakoshi et al. and incorporated into Martin in view of Funakoshi et al. in the above rejection of claims 1 and 8).

Claim 6 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Martin et al (US Patent Application Publication No. 2015/0345835, previously of record) in view of Funakoshi et al (US Patent Application Publication No. 2001/0200233, previously of record) as applied to claims 1 and 8 Rossi et al (US Patent Application Publication No. 2008/0196421, previously of record).
Regarding claims 6 and 13, most elements are disclosed by Martin et al. in view of Funakoshi et al, as detailed in the above rejection of claims 1 and 8.
It is noted that Funakoshi et al,, and therefore Martin et al. in view of Funakoshi et al., does not detail what the target degree of superheat (defined as the difference between actual temperature and phase change temperature from liquid to gas) is.
However, Rossi et al. explicitly discloses a range of target suction superheat temperatures (see figure 1A) for an air conditioning unit, which ranges from 4 degrees to 44 degrees of superheat, depending upon the operating conditions of the system.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was filed to set the target degree of suction superheat in the system of Martin et al. in view of Funakoshi et al. to 15 degrees Fahrenheit, in order to control the system appropriately for the operating conditions.


Claim 3 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Martin et al. (US Patent Application Publication No. 2015/0345835, previously of record) in view of Funakoshi et al (US Patent Application Publication No. 2004/0200233, previously of record) as applied to claim 1 above, and further in view of Quick et al (US Patent No. 3,234,752, previously of record).
Regarding claims 3 and 10, most elements are disclosed by Martin in view of Funakoshi et al, as detailed in the above rejection of claims 1 and 8.
It is noted that Martin et al. in view of Funakoshi et al. does not disclose an accumulator for converting the mixture from a liquid to a gas before the mixture enters the second compressor.

Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was first filed to implement an accumulator configured to convert the mixture from a liquid to a gas before it enters the second compressor, as taught by Quick et al, in the system of Martin et al in view of Funakoshi et al, in order to avoid damage to the second compressor from liquid entering the second compressor of Martin et al in view of Funakoshi et al.

Response to Arguments
Applicant's arguments filed January 8, 2021 have been fully considered but they are not persuasive. The reasons are as follows.
It is argued on page 8 that claims 22 and 23 have been amended to ensure they comply with the written description requirement. This is correct, and the rejection under 112 (a) has not been maintained.
It is argued on page 8 that the claims have been amended to overcome the previous rejections under 112(b).
Although the claims have been amended to overcome the previous rejections under 112(b), the claims, as amended, are now unclear in new and different ways. Therefore, the claims are rejected under 112(b) above.
It is argued on pages 8 and 9 that the controller of Martin is not configured to actuate the bypass valve to open to allow for the flow of refrigerant from the flash tank to the suction side of the compressor in response to determining that the detected temperature exceeds the threshold.

Martin does not disclose a pressure changing element other than the bypass valve 48 between the flash tank and the suction line to the second compressor. Martin also only discloses sensors in a generic way, and does not explicitly state what kinds are located where (see paragraph 20, also cited in the above rejection), but instead indicates that the sensors used are sufficient for the control disclosed. Additionally, because of the close relationship between temperature and pressure, a temperature sensor could be used to maintain the pressure of the flash tank of Martin et al. alone.
Furthermore, Martin et al. alone is not relied upon for the rejection.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Funakoshi explicitly controls the degree of superheat of refrigerant entering the second compressor. The amount of refrigerant going through the bypass from the flash tank will change the superheat of refrigerant entering the compressor. Increasing the amount through the bypass will have the same effect as opening the expansion valve to a greater degree, without negatively impacting the temperature of refrigerant entering, and heat exchange available through, the evaporators. Furthermore, it is the combination of Martin et al and Funakoshi, not Marin et al. alone and not Funakoshi alone, which is relied upon. Therefore, the argument is unpersuasive. 
It is argued on page 10 that Funakoshi et al. alone does not disclose the elements concerning the bypass.
In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
It is argued on page 10 that there is no teaching or suggestion of “wherein the temperature of the mixture received at the second compressor decreases, based at least in part, with the increased flow of refrigerant to the first low side heat exchanger and with the flow of refrigerant from the flash tank to the suction side of the second compressor.”
The change in the temperature of the refrigerant in response to changes in how the system is controlled is a result of the structure of the system. If the applicant has another structural element, not recited, which causes the change in temperature to be different from the change in refrigerant temperature in the prior art, the element or elements must be recited to overcome the prior art. However, as best understood by the examiner, the bulk of the structure of Martin et al. is the same as what is recited in claims 1 and 8; only the details of the sensors used and the programming of the controller are different from the instant application. Because the laws of physics are the same for the instant application and the prior art, and are what determine the reaction of the refrigerant to changes in control, the system of Martin in view of Funakoshi reduces in temperature in response to the same inputs as the instant application. Therefore, the argument is unpersuasive.
It is stated on page 11 that should a rejection based on any of the above-asserted rejections be maintained, applicant respectfully requests appropriate evidentiary support.
Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXIS K COX whose telephone number is (571)270-5530.  The examiner can normally be reached on 12:00-8:00 M-S.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Landrum can be reached on 571-272-5567.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/ALEXIS K. COX/
Examiner
Art Unit 3763



/A.K.C/Examiner, Art Unit 3763
/EDWARD F LANDRUM/Supervisory Patent Examiner, Art Unit 3763